           Case 1:18-vv-01222-UNJ Document 55 Filed 03/29/21 Page 1 of 3




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1222V
                                        (not to be published)


    WILLIAM O. LEDBETTER,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: February 23, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for Petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On August 15, 2018, William O. Ledbetter filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”),
which meets the Table definition for GBS, after receiving the influenza vaccine on
September 29, 2017. (Petition at 1, ¶¶ 2, 14, 19(a)). On January 26, 2021, a decision was
issued awarding compensation to Petitioner based on the parties’ stipulation. (ECF No.
44).


1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01222-UNJ Document 55 Filed 03/29/21 Page 2 of 3




       Petitioner has now filed a motion for attorney’s fees and costs, dated February 15,
2021 (ECF No. 48), requesting a total award of $44,437.22 (representing $30,476.00 in
fees and $13,961.22 in costs). In accordance with General Order No. 9, Petitioner filed a
signed statement indicating that he incurred no out-of-pocket expenses. (ECF No. 48-4).
Respondent reacted to the motion on February 16, 2021, indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case and defers to the Court’s discretion to determine the amount to be awarded. (ECF
No. 49). On February 16, 2021, Petitioner filed a reply concurring with Respondent’s
recommendation that “Chief Special Master Corcoran exercise his discretion and
determine a reasonable award for attorneys’ fees and costs in this case”. (ECF No. 50).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
Section 15(e). Accordingly, petitioner is awarded the total amount of $44,437.22 3
as follows:

            •    A lump sum of $34,087.22, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and Petitioner’s counsel; and

            •    A lump sum of $10,350.00, representing reimbursement for
                 petitioner’s costs, in the form of a check payable to Cynthia Wilhelm,
                 PhD.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran

3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                    2
Case 1:18-vv-01222-UNJ Document 55 Filed 03/29/21 Page 3 of 3




                                 Chief Special Master




                             3
